Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miyazawa (JP 2011222233, English Translation)
Regarding claim 1, Miyazawa teaches a light guide plate (Fig. 5,6) configured to guide  light from a light source 61 to form an image in a space, the light guide plate comprising: a light introduction portion (92 and 92a) on which light from the light source is incident; and a light emitting portion (97) which  is bent and connected to the light introduction portion, the light emitting portion having an emission surface configured to emit the light from the light source incident from the light introduction portion, the emission surface having a curved shape 98 (in Fig.5 and 6, 198 in Fig.14,16 and 18. See in Miyazawa: The light guided to the inner edge 91e of the light emitting portion 91 
.  
Regarding claim 2, Miyazawa teaches a light guide plate (Fig. 5 and 6), wherein the light introduction portion (92 and 97) is integrally formed with the light emitting portion.  

Regarding claim 4, Miyazawa teaches a light guide plate (Fig. 5 and 6), wherein the light introduction portion and the light emitting portion are connected in an L shape (Fig.5).

Regarding claim 5, Miyazawa teaches a light guide plate (Fig. 5 and 6), wherein the light emitting portion includes a radiation portion 92a formed on an end surface thereof, the radiation portion configured to radiate the  light from the light source 61 incident from the light introduction portion to outside of the light guide plate.  

Regarding claim 7, Miyazawa teaches a display device (See in Miyazawa:  The present invention relates to a light guide plate for illuminating an object to be illuminated such as a dial plate or a transmissive liquid crystal display) comprising: a light source 61; and a light guide plate configured to guide light from the light source to form an image in a space, the light guide plate (Fig.5-6) including a light introduction portion (92 and 92a) on which light from the light source is incident and a light emitting portion (97 and 98) which is bent and connected to the light introduction portion, the light emitting  .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa 
Regarding claim 3, Miyazawa teaches the invention set forth in claim 1 above but is silent regarding the light introduction portion is formed separately from the light emitting portion.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the introduction portion formed separately from the light emitting portion, since forming in two pieces an article which has formerly been formed in one piece involves only routine skill in the art.

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Sawada (JP 2007221359, English Translation)

Sawada teaches a test pattern portion configured to evaluate emission characteristics of the light emitting portion, wherein the test pattern portion is provided on a part of the emission surface of the light emitting portion (see in Miyazawa: Next, for example, a test pattern is arranged in front of the light emitting surface 40c of the light guide member 4, and linear light from the light guide member 4 is irradiated onto the test pattern. Then, the position and size of the irradiation area of the linear light in the test pattern are confirmed. If the light emission function of the light source device 3 is found to be inappropriate as a result of the light emission test, the light source device 3 is extracted and another light source device 3 is attached. Further, when the result of the irradiation test is inappropriate, for example, the light guide member 4 and the light source device 3 are removed from the case 1 and reattached so as to have an appropriate positional relationship). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the test pattern as disclosed in Sawada in the device of Miyazawa in order to achieve the optimal positional relationship.

                                                     Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/Fatima N Farokhrooz/
Examiner, Art Unit 2875